DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/28/2021 has been entered.

Claims 1, 3-6, 8, 10-13, 15 and 17-20 are presented for examination. Claims 1, 3-4, 8, 10-11, 15 and 17-18 have been amended. Claims 7, 14 and 21 have been cancelled.
Applicant’s amendments to the claims have overcome some of the claim objections and 112 rejections previously set forth in the Final Office Action mailed 12/28/2020.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 3 is objected to because of the following informalities:
“The apparatus of claim 3” at line 1 of Claim 3 should be “The apparatus of claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al. (US PGPUB 20140281263 A1, hereafter Deming) in view of Grossman (US PGPUB 20170004647 A1) and Kacevas et al. (US PGPUB 20180047131 A1, hereafter Kacevas).
Deming, Grossman and Kacevas were recited on the previous office action.

Regarding to Claim 1, Deming discloses: An apparatus comprising a processor (see Figs. 1-5 and [0025]) to:
divide an execution thread of a graphics workload into a set of transactions which are to be executed atomically (see [0093]; “threads executing within the SM 310(0) each generate a stream of virtual memory transactions from the SM 310(0)”, emphasis added. In addition, see Figs. 1-3, [0020]-[0023], “the parallel processing subsystem 112 incorporates circuitry optimized for graphics and video processing, including, for example, video output circuitry, and constitutes one or more parallel processing units (PPUs) 202”. Furthermore, see [0069]; “the type of access that was attempted (e.g., read, write, or atomic), the virtual memory address for which an attempted access caused a page fault”. At certain embodiments, the threads executing in SM310 of the parallel processing subsystem 112 are graphics workloads and the set of transactions of a thread generated are transactions for atomic type of accessing);
initiate the execution of the thread on a parallel processor comprising a plurality of processing resources by assigning the set of transactions to the plurality of processing resources (see Fig. 3, [0091] and [0093]; “The PPU 202 includes any number N of streaming multiprocessors (SMs) 310” and “threads executing within the SM 310(0) each generate a stream first virtual memory transaction of the thread, and thus it would inherently require assigning the generated transactions to SM 310(0) of the plurality of processing resources to initiate the execution of the thread);
detect a page fault in the execution of at least one transaction in the set of transactions (see Figs. 1, 3-4, [0009] and [0097]-[0098]; “if uTLB 430 is unable to map … then the uTLB 430 generates a memory access fault. The fault detector 450 processes the memory access fault—sending a fault signal”), and in response to detection, to:
terminate the execution of the at least one transaction in the set of transactions (see step 508 of Fig. 5 and [0105], “stalls the SM 310(0), and adds the faulting virtual memory transaction to the replay buffer 460”. Stalling the SM that originally executes the faulting transaction and adding the faulting transaction to a buffer imply the corresponding faulting transaction is terminated);
store an execution state of the thread in a memory queue (see Fig. 2 and [0097]-[0098]; “the fault detector 450 causes a fault buffer entry to be written to the fault buffer 216 of FIG. 2”, emphasis added. The fault buffer entry, i.e., claimed execution state of the thread, is written to fault buffer in the system memory 104 in response to detecting there is a page fault in the execution of the transaction).
Deming further discloses: and in response to the detection, a CPU to:
create a set of instructions to resolve the page fault (see Fig. 2 and [0099]);
launch the set of instructions for execution on the CPU (see Fig. 2 and [0099]).

set of instructions to resolve the page fault are created in a command batch format, launch step is performed in a manner of launching the command batch in a hardware command streamer for execution the processor.
However, Grossman discloses: an apparatus comprising a GPU:
in response to detect a page fault in execution of transaction at the GPU, the GPU to:
create a set of instructions comprising instructions to resolve the page fault; launch the set of instructions for execution on the GPU (see Fig. 1 and [0015]; “In response to the GPU 112 experiencing a page fault, the GPU MMU 118 can interrupt the GPU context manager 114, to initiate handling the page fault and to inform the GPU fault handler 116 or the CPU fault handler 106 of the page fault”. Also see [0025]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the PPU Fault handler 215 of CPU 102 to handle page fault occurred on GPU/PPU 202 from Deming by including GPU fault handler 116 of GPU 112 to handle page fault occurred on GPU 112 from Grossman, since it would provide a system architecture of reducing communication latency of page fault report mechanism when the fault handler to handle page fault occurred on GPU is located at GPU instead of CPU (see Fig. 1 of Grossman).
Furthermore, Kacevas discloses: an apparatus comprising a GPU, the apparatus creates a set of instructions in command batch format, the apparatus launches the command batch in a hardware command streamer for execution on the GPU (see [0065]; “graphics processor receives batches of commands via ring interconnect 502. The incoming commands are interpreted by 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mechanism of GPU/PPU executes a set of instructions from the combination of Deming and Grossman by including a set of instructions are executed in a command batch format to be launched and interpreted by a command streamer of GPU for executing the command batch or set of instructions on GPU from Kacevas, since it is understood that a set of instructions can be formed in a command batch format to be executed.

Thereby, the combination of Deming, Grossman and Kacevas discloses: the processor to: in response to detect the detection, to:
create a command batch comprising instructions to resolve the page faults (see Fig. 2, [0099] from Deming; Fig. 1, [0015], [0025] from Grossman and [0065] from Kacevas. At the combination system, the PPU Fault Handler 215 from Deming is located at graphics processor that detects page fault occurred at the graphics processor, such PPU Fault Handler 215 generates/creates a set of instructions at command batch format to resolve the detected page fault); and
launch the command batch in a hardware command streamer for execution on the processor (see Fig. 2, [0099] from Deming; Fig. 1, [0015], [0025] from Grossman and [0065] from Kacevas. At the combination system, the graphics processor includes a hard command streamer to launch and then interpret received instructions in the command batch format, then such command batch or sets of instructions can be execution on the graphics processor).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Deming, Grossman and Kacevas discloses: wherein: a hardware element detects the page fault and reports the page fault in a memory queue (see Figs. 1, 3-4, [0020] and [0097]-[0098] from Deming; “many graphics processing units (GPUs) are designed to perform parallel operations and computations and, thus, are considered to be a class of parallel processing unit (PPU)” and “The fault detector 450 processes the memory access fault” and “the fault detector 450 causes a fault buffer entry to be written to the fault buffer 216 of FIG. 2”. The fault detector 450 is resided at replay unit 350 which is part of PPU 202, and thus PPU/GPU, i.e., the claimed hardware element, detects the page fault and reports the page fault to a memory buffer/queue. Also see “The system memory 104 stores a fault buffer 216, which includes entries written by the PPU 202 in order to inform the CPU 102 of a page fault generated by the PPU 202” from [0031] of Deming. Note: based on “any virtual memory transactions from the SM 310(0) that are queued in the in-flight buffer 440” from [0098] of Deming and “re-queues the virtual memory transaction in the replay buffer 460” from [0100] of Deming (emphasis added), it is reasonable to consider a memory buffer of Deming as a memory queue).

Regarding to Claim 8, Claim 8 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further Claim 13 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 15, Claim 15 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al. (US PGPUB 20140281263 A1, hereafter Deming) in view of Grossman (US PGPUB 20170004647 A1) and Kacevas et al. (US PGPUB 20180047131 A1, hereafter Kacevas) and further in view of Buzby et al. (US Patent 5905857 A, hereafter Buzby).
Deming, Grossman, Kacevas and Buzby were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Deming, Grossman and Kacevas discloses: the processor to: generate a page fault signal for the at least one transaction in the set of transactions, the page fault signal comprising a thread identifier, a transaction identifier, a processor identifier, and a virtual function unit (see [0097]-[0098] from Deming; “the fault detector 450 causes a fault buffer entry to be written to the fault buffer 216 of FIG. 2”, emphasis added. Also see [0069] from Deming for details of fault buffer entry, i.e., claimed page fault signal for the transaction. Based on [0069], the fault buffer entry at least comprises: “an indication of a unit or thread that caused a page fault”, i.e., the claimed thread identifier; “the type of access that was attempted (e.g., read, write, or atomtic)”, i.e., the claimed transaction identifier, to identify the type of faulted transaction; “the virtual memory address for which an attempted access caused a page fault”, i.e., the claimed virtual function unit. In addition, see “a fault buffer 216, which includes entries written by the PPU 202 in order to inform the CPU 102 of a page fault generated by the PPU 202” from [0031] of information of indicating it is PPU 202 instead of CPU (see “CPU-based page fault” at [0076] from Deming) generates the corresponding page fault, i.e., the claimed processor identifier).

The combination of Deming, Grossman and Kacevas does not disclose: discard any work performed on the at least one transaction in the set of transactions.
However, Buzby discloses: discard any work performed on the transaction having page fualt (see lines 43-47 of col. 6; “if the execution of the faulting instruction was partially completed prior to the page fault, execution of the instruction is nonetheless restarted from the beginning such that valid intermediate results previously obtained are discarded”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the page fault handling mechanism discussed at the combination of Deming, Grossman and Kacevas by including discarding the results of faulted instruction/transaction having page fault from Buzby, since it would provide it well-known and understood restarting a faulted instruction/transaction by discarding its intermediate results, and thus to use the safestored information only (see lines 39-50 of col. 6 from Buzby; “using the safestored information, but also a full restart when a valid copy of the missing page is brought into the private cache 3”).

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further Claim 10 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 17, the rejection of Claim 16 is incorporated and further Claim 17 is a product claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claims 4-5, 11-12 and 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al. (US PGPUB 20140281263 A1, hereafter Deming) in view of in view of Grossman (US PGPUB 20170004647 A1), Kacevas et al. (US PGPUB 20180047131 A1, hereafter Kacevas) and Buzby et al. (US Patent 5905857 A, hereafter Buzby) and further in view of Lee et al. (US PGPUB 20190272217 A1, hereafter Lee).
Deming, Grossman, Kacevas, Buzby and Lee were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Deming, Grossman, Kacevas and Buzby discloses: the processor to initiate execution of a new thread (see [0022], [0029] and [0093] from Deming, there are multiple threads being executed, and thus the system of Deming inherently includes action of initiating execution of a new thread); and re-execute the transaction for execution after the page fault is resolved (see step 512 of Fig. 5 from Deming; “the replay unit 350(0) waits for the CPU 102 to signal that one or more faults have been resolved via the replay signal. Upon receiving the replay signal, the replay unit 350(0) invalidates the uTLB 430 and re-executes the virtual memory transactions that are stored in the replay buffer 460”).

at least one transaction in the set of transactions for execution is queued after the page fault is resolved.
However, Lee discloses: a fault handling mechanism comprises to queue a program command for execution after the fault is resolved (see [0009]; “a recovery operation to a program command corresponding to the program fail, re-queues a recovered program command in the first queue and resumes providing the queued commands from the first queue”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the queuing fault command/transaction having fault before the fault is solved from the combination of Deming, Grossman, Kacevas and Buzby by including the queuing fault command/transaction having fault after the fault is solved from Lee, and thus the new combination would teach the missing limitation from Deming, Grossman, Kacevas and Buzby. Both Deming and Lee discuss re-queueing the transaction or command having fault for re-execution; Deming discusses a mechanism of queuing such transaction/command before resolving the issue/fault (see steps 508-510 of Fig. 5 and [0105] from Deming); but Lee discusses a mechanism of queueing such transaction/command after resolving the issue/fault (see [0009] from Lee). Substitute the type of fault handling mechanism from Deming for another from Lee to achieve the predictable result of queuing the transaction/command having issue/fault after the corresponding issue/fault is resolved.

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Deming, Grossman, Kacevas, Buzby and Lee discloses: the processor to: load a subsequent transaction for execution (see steps 506-502 of Fig. 5 and [0104] from Deming; “the 

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a product claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 19, the rejection of Claim 18 is incorporated and further Claim 19 is a product claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 20, the rejection of Claim 19 is incorporated and further Claim 20 is a product claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Response to Arguments
Applicant’s arguments, filled 5/28/2021, with respect to rejection of Claim 1 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 6-7 are summarized as the following:
“The cited references, alone or in combination, neither discloses (nor even suggest)” each or every limitations from Claim 1 (see first two paragraphs of page 7).

The examiner respectively disagrees.
First of all, Applicant only made conclusion statement like the cited references do not disclose or suggest the limitations from Claim 1 without any explanation or actual arguments on how or why the features from the cited references fail to disclose the limitations from Claim 1. 
For the amended limitations like “initiate the execution of the thread on a parallel processor comprising a plurality of processing resources by assigning the set of transactions to the plurality of processing resources”, Fig. 3 and [0091] of reference Deming at least discloses: a parallel processor PPU 202 comprising a plurality of processing resources SMs 310. Furthermore, [0093] of Demining would disclose feature of executions of the generated transactions on SM 310 (0) that is part of the claimed plurality of processing resource of the terminate the execution of the at least one transaction in the set of transactions”, step 508 of Fig. 5 and [0105] from reference Demining at least discloses stalling SM 310 (0) that originally executes the faulting transaction and adding such faulting transaction to a buffer to wait for page fault handing process, and thus it is terminating the execution of the transaction experiencing detected page fault.
   
Therefore, Claim 1 is rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196